
	

114 S2571 IS: Remotely Piloted Aircraft Mission Protection Act of 2016
U.S. Senate
2016-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2571
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2016
			Mr. Peters (for himself, Mr. Cotton, and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To provide for the eligibility for airport development grants of airports that enter into certain
			 leases with components of the Armed Forces.
	
	
		1.Short title
 This Act may be cited as the Remotely Piloted Aircraft Mission Protection Act of 2016.
		2.Eligibility for airport development grants of airports that enter into certain leases with
			 components of the Armed
 ForcesSection 47107 of title 49, United States Code, is amended by adding at the end the following:  (t)Eligibility for airport development grants of airports that enter into certain leases with components of the Armed ForcesThe Secretary of Transportation may not disapprove a project grant application under this subchapter for an airport development project at an airport solely because the airport enters into or renews a lease for the use, at a nominal rate, of airport property by a regular or reserve component of the Armed Forces, including the National Guard, without regard to whether that component operates aircraft at the airport..
		
